Citation Nr: 1209437	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for service-connected vascular headaches on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  A March 2006 Board decision denied a rating in excess of 50 percent for service-connected headaches and TDIU.  

The March 2006 denial was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in March 2007 based on a March 2007 Joint Motion For Remand (Joint Motion) because the Veteran's vocational rehabilitation records had not been obtained.  The Board remanded this case in October 2007 to obtain the Veteran's vocational rehabilitation records.  The case was subsequently remanded in September 2009 and March 2011 for additional development.  It was most recently remanded to the RO in November 2011 for extraschedular consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2011).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

Under 38 C.F.R. § 3.321(b)(1) (2011), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Court has held that that the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) clearly provide that the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service, the Board is obligated to consider the applicability of the extraschedular rating regulation, but must then refer the matter for decision in the first instance by the appropriate VA officials. 

Because the Veteran is assigned the maximum 50 percent schedular rating for headaches under Diagnostic Code 8100, and he has contended that he is unable to work due to his service-connected headaches, this case was remanded by the Board in November 2011 for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  

Although there is a VA Memorandum on file, dated in December 2011, in which it is noted that the RO was submitting the case for extraschedular consideration, there is no subsequent evidence on file that the case was actually submitted to the Director of the VA Compensation and Pension Service for extraschedular consideration and there is no Supplemental Statement of the Case after the November 2011 remand.

Additionally, VA treatment records dated in December 2011 were added to the claims files in January 2012 without a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).

Based on the above, the Board finds that additional development is warranted prior to final adjudication of the issues on appeal.


Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him for migraine headaches since December 2011, the date of the most recent evidence on file.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO should review the claims files, and ensure that all VCAA obligations have been satisfied with regard to the issue of entitlement to an extraschedular rating for migraine headaches.  

3.  Then, the RO should forward the claims folders to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating is warranted for the Veteran's headache disability on an extraschedular basis.

4.  After the above have been completed, the RO should readjudicate the Veteran's claims based on all relevant evidence on file, to include the additional evidence added as a result of this remand.  If either of the benefits sought on appeal is not granted to the Veteran's satisfaction, he should be provided a Supplemental Statement of the Case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

